Citation Nr: 1140656	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, B.C., and W.C.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1991 to August 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.

A Travel Board hearing was held before the undersigned in July 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  

The claim of service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, was originally raised and adjudicated as two separate claims of service connection.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Therefore, the Board has combined the separately alleged psychiatric diagnoses into one claim of service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, so all potential psychiatric diagnoses are considered.


FINDING OF FACT

The evidence of record supports diagnoses of PTSD and major depressive disorder that are related to stressful events the Veteran experienced as a Navy hospital corpsman.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for an acquired psychiatric disorder given the favorable nature of the Board's decision.

II.  Legal Criteria, Factual Background, and Analysis

This appeal arises out of the Veteran's contention that he currently suffers from PTSD and major depressive disorder resulting from stressful events he experienced while working as an emergency medical technician during his active duty service in the Navy.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to establish service connection for an acquired psychiatric disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2011).

With regard to the third PTSD criterion, the evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of stressor alleged.  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f)(2) (2011).  

Where the alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).

Where a determination is made that the claimed stressor is not related to combat or to fear of hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence which supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96.

Throughout the appeal period, the Veteran has alleged that his stressor arose from his work as a hospital corpsman in the Navy.  He has consistently described an event wherein he attempted to save the life of a woman who vomited in his mouth while he was performing cardiopulmonary resuscitation (CPR) on her.  The Veteran further maintains that he had to manually carry the woman out of her house on a backboard because her hallway was too small to fit a gurney and she weighed over 390 pounds.  The Veteran reported throwing out his back during this incident.  The woman subsequently died in the emergency room.  He has reported that this incident is one of many stressful events that occurred during his naval service as an emergency medical technician.  He has indicated that he has had trouble remembering the exact events because of the nature of his job and because he has spent many years trying to forget them.  

Service records reflect the Veteran served as a hospital corpsman, working as an emergency medical technician and a psychiatric technician.  A December 1994 service treatment record shows the Veteran presented to sick call with low back pain after lifting a patient the evening before.  A January 1998 Report of Medical Assessment reflects that in response to a question of whether the Veteran experienced an illness during active duty for which he did not seek medical care, he reported that he experienced mild anxiety due to working extended hours and working in a high stress environment for several years.  He also indicated he intended to seek VA benefits for "chronic mental stress."

The Veteran is competent to report the events that occurred during service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.159(a)(2) (2011).  His statements regarding the types of events that occurred in service, particularly about the event involving the death of a female patient, have been consistent throughout the appeal period and are consistent with his duty assignment as an emergency medical technician.  38 U.S.C.A. § 1154(a) (West 2002).  There is no reason to doubt the credibility of the Veteran's statements about these events.  Therefore, this evidence supports the occurrence of an event in service and satisfies the second Hickson element.  Regarding the third element of § 3.304(f), credible supporting evidence of the occurrence of a stressor event, the nature of the Veteran's stressors makes it unlikely that specific corroboration would be successful.  Resolving all reasonable doubt in the Veteran's favor, however, the Board concludes that the above noted service records provide credible supporting evidence that his claimed stressors occurred.  Therefore, the third element of § 3.304(f) has been met.  

The key inquiries in this case are whether the Veteran has a current psychiatric disorder that is etiologically related to these in-service stressors.

There are of record three medical opinions along with VA treatment records that address these questions.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

VA treatment records reflect the Veteran began seeking mental health treatment in October 2001.  The initial diagnosis was depression, not otherwise specified.  A November 2006 VA treatment record shows that the Veteran reported symptoms of irritability, having a short fuse, anxiousness, avoiding social situations, and having decreased motivation and energy.  He reported having intrusive thoughts about events that occurred when he was in the Navy.  The Axis I diagnoses were major depression, recurrent, and rule out PTSD.  

January through April 2007 VA mental health consultation records note that the Veteran was experiencing PTSD secondary to his work as a hospital corpsman.  
A May 2008 letter and report from psychologist P.R. shows he reviewed the Veteran's service treatment records, VA claims file, and DSM-IV criteria.  He also had the Veteran complete the Minnesota Multiphasic Personality Inventory - 2.  The psychologist noted that the Veteran was exposed to very traumatic events as a Navy hospital corpsman.  He stated that the Veteran sought treatment at VA for severe emotional distress three years after his discharge from service and has sought treatment on and off since that time.  The Veteran reported having three recurring nightmares about traumatic deaths that happened while he was working as a corpsman.  P.R. concluded that the most appropriate diagnoses were PTSD and major depression, recurrent, severe.  

On December 2008 VA examination, the VA psychologist examiner noted that he reviewed the claims file and that the Veteran denied any psychiatric symptoms during his January 1998 separation physical.  Psychiatric examination revealed various symptoms including irritability, isolative behavior, suicidal ideations on a weekly basis, and impaired recent and immediate memory.  The examiner noted the Veteran reported a stressor event of his first case as a hospital corpsman when a woman who vomited in his mouth while he was performing CPR later died.  In describing the Veteran's response to this alleged stressor event, the examiner indicated the Veteran did not experience intense fear, helplessness, or horror.  He noted the Veteran was concerned about performing his job properly.  The examiner reported the Veteran had delayed onset of symptoms and began seeking treatment after his first wife left him in 2001.  He found that the Veteran's stressor event did not meet the criteria for a stressful event because the Veteran seemed more focused on the vomit in his mouth rather than on the human suffering.  He placed importance on the Veteran's report that he did not seek treatment in service because he was "too proud" and on evidence that the Veteran first sought treatment three years after service when his wife left him.  He concluded the Veteran was experiencing some psychological turmoil, but that it was triggered by his spouse leaving him in 2001.  The examiner provided an Axis I diagnosis of adjustment disorder, with mixed anxiety and depression, chronic.  

In evaluating these medical opinions, the Board concludes that the evidence is at least in equipoise on the matter of whether the Veteran has a psychiatric disorder that is etiologically related to the traumatic events the Veteran experienced when working as a hospital corpsman.  

The Board places substantial probative weight on psychologist P.R.'s May 2008 letter and accompanying report showing diagnoses of PTSD and major depressive disorder based on traumatic events the Veteran experienced during his service as a hospital corpsman.  This opinion is based on an examination of the Veteran and elicitation of his relevant medical history.  The letter and report also reflect that pertinent facts from the Veteran's medical and service history sufficiently informed P.R.'s opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Additionally, P.R.'s conclusions are supported by diagnoses shown in VA treatment records and January to April 2007 VA mental health consultation reports that indicate the Veteran has PTSD secondary to his experiences as a hospital corpsman.  

The Board places less probative weight on the December 2008 VA examination report since the opinion appears to be based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Although the VA examiner indicated that he reviewed the Veteran's claims file, he notes in his report that the Veteran denied psychiatric symptoms on January 1998 separation examination.  This statement directly contradicts the evidence of record as the January 1998 Report of Medical Assessment reflects the Veteran reported experiencing anxiety due to working in a high stress environment and that he intended to seek benefits for "chronic mental stress."  Additionally, in the Veteran's September 2009 VA Form 9, Substantive Appeal, the Veteran indicated that some facts reported in the VA examination report were incorrect, including that the woman's death he discussed at the examination was his first case as a hospital corpsman.  The Veteran reported that this patient was not his first case, but the first person who died under his care.  The Veteran has consistently reported this fact throughout his appeal.  As noted above, his statements about what occurred during service are both competent and credible.  The Veteran also noted that the examiner wrote that the Veteran did not feel fear and helplessness from the events he experienced during service.  The Veteran, however, has reported that he did, in fact, experience such feelings and that he constantly feared that he would be unable to save patients in life threatening situations.  The Veteran's statements regarding his response to the traumatic events he experienced during service are competent.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology).  His statements are also credible.  Therefore, the examiner's findings regarding the Veteran's response to the events that occurred in service are largely based on inaccurate factual premises.  The Board finds that the December 2008 VA examiner's diagnosis of adjustment disorder and his opinion regarding the lack of a relationship between a psychiatric disorder and events in service lack probative value.

In short, the Board places greater weight of probative value on the May 2008 opinion from private psychologist P.R. diagnosing PTSD and major depressive disorder as related to traumatic events the Veteran experienced as a hospital corpsman than it does on the December 2008 VA examiner's opinion.  Thus, the first and third Hickson criteria and second and third elements of § 3.304(f) have been met and service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and PTSD, is warranted.  The benefit sought on appeal is granted.  

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and PTSD, is granted.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


